DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment to the claims, the rejection of claims 1, 2, 4-7 under 35 U.S.C. 112b has been withdrawn.
In view of the amendment to the claims, the rejections that rely on Colombo (US 20170311637) as the primary reference, and the rejections that rely on Hamilton (US 20040137202) as the primary reference have been withdrawn.
Those rejections not repeated in this Office Action have been withdrawn.  
Claims 1, 2, 4-12 are currently pending and rejected.

Claim Objections
Claim 8 is objected to because of the following informalities:  The claim has two periods at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8-12 recite, “wherein said surrounding or enclosing is performed in a dark place.”  This limitation is new matter.  The specification as filed recites that “the decomposition activity of which is capable of completely decomposing ethylene into water and carbon dioxide molecules not only under a light condition but also in a dark place” (page 4, paragraph 8); “it is possible plastic packaging storage in which a plant or a food can be stored for a long period of time while freshness of the plant or the food is retained not only under a light condition but also in a dark place” (page 6, paragraph 16); “ethylene decomposition is performed in a dark place” (page 15, paragraph 30).  The above citations indicate that the use of “a dark place” is with respect to decomposition activity, storage and ethylene decomposition and does not recite that “surrounding or enclosing” is performed in a dark place.  Therefore, the above limitation is new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “which is formed by mixing a zinc oxide having a catalytic function capable of decomposing the ethylene into carbon dioxide and water and discharging the ethylene from inside to outside of the functional film.”  The limitation is indefinite because it does not recite what the zinc oxide has been mixed with.
Claim 1 also recites, “which is formed by mixing a zinc oxide having a catalytic function capable of decomposing the ethylene into carbon dioxide and water and discharging ethylene from inside to outside the functional film.”  This limitation is recites that the zinc oxide decomposes the ethylene and also discharges ethylene to outside the functional film.  It is not clear as to how a the zinc oxide that decomposes the ethylene would also discharge the ethylene to outside the functional film.
Claim 1 recites the limitation, “ordinary cellophane” on the second to last line of the claim.  It is not clear as to what would make the cellophane “ordinary” thus rendering the limitation indefinite.
Claims 2 and 4-12 are rejected based on their dependence to claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites, “forming a container from said film and surrounding or enclosing the plant or the food by the functional film.”  It is not seen that this limitation would further limit claim 4 from which claim 7 depends, because claim 4 recites that the plant or food has been surrounded or enclosed with the function film, which would thus indicate that the film that surrounds or encloses the plant or food would have functioned as a container.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 20150181902) in view of Pedro (ES 2233200) and in further view of Hoshino (JP H02078433 - see the machine translation) and Li (CN 1467245 - see the machine translation).
Regarding claim 1, Tseng discloses a function film (see figure 1 “forming films, bags…) that is a plastic film (abstract, paragraph 41, “plastic material” “plastic bag”) that can absorb ethylene (see paragraph 41 - “absorbing, catching or reacting with ethylene) comprising a substance that is capable of decomposing ethylene into carbon dioxide and water (see paragraph 41, where potassium permanganate is known to react with ethylene to decompose into carbon dioxide and water; and  Pedro further evidences that potassium permanganate decomposes ethylene into carbon dioxide and water - see paragraph 9 of the machine translation) present in the film.  The potassium permanganate has been taught to be mixed into polymeric materials used to form bags, 
Tseng teaches that the ethylene adsorbent can be present at 2-8wt% (see paragraph 48) and thus reads on a concentration of “at least 1 ppb.”  
Claim 1 differs from Tseng in specifically reciting that the ethylene adsorbing material is zinc oxide present at at least 1 ppb.
It is noted however, that at paragraph 36, Tseng teaches that the ethylene reducing material may be bromide solution, potassium permanganate, potassium bromide or mixture thereof.  Thus, Tseng is not seen to be limiting in only using the above mentioned ethylene reducing materials.  Hoshino teaches the use of activated carbon together with a metal oxide such as zinc oxide (see page 2, lines 39-42, 56 of the machine translation) for absorption of ethylene gas (page 2, line 42) which can be formed into films and plastic containers (page 2, line 49), such as bags (page 4, line 139) and can also be a part of woven and non-woven composites of plastic sheets (see page 3, lines 106-115).  Hoshino teaches that the zinc oxide can be present at 50-99 parts by weight of a total 100 parts of the ethylene gas absorbent (page 2, line 62-65) and that the ethylene absorbent can be used at 5-95 parts to 5-95 parts of a polymeric resin (page 2, lines 69-72) and where the resin can be low density polyethylene, for instance (page 4, line 126).  Li also teaches the use of zinc oxide (paragraph 15, 16 of the machine translation), together with potassium permanganate (paragraph 17 of the machine translation), that can be blended together with a polymeric resin (see paragraph 22-26 of the machine translation), where the resin can be low density polyethylene, or ethylene vinyl acetate copolymer (see paragraph 14).  Li teaches that 
Tseng already teaches the inclusion of activated carbon (paragraph 33).  Hoshino teaches that activated carbon together with zinc oxide can also advantageously provide ethylene absorption to plastic films used for packaging foods.  Tseng also teaches potassium permanganate and Li teaches that zinc oxide can be used together with potassium permanganate, also for plastic films used for packaging foods such as fruits and vegetables.  
To thus modify Tseng and to include activated carbon / zinc oxide combination or zinc oxide at quantities greater than 1ppb, with the potassium permanganate, as taught by Hoshino and Li would thus have been obvious to one having ordinary skill in the art, for the purpose of using additional known ethylene absorption material known to be blended into similar plastic materials.  The teachings of zinc oxide as an absorbent is thus similar to that also recited in the claim and would perform in a similar manner as claimed.
Regarding claim 2, Tseng discloses the film formed into a bag (paragraph 45).
Regarding claim 4, Tseng discloses using the film as a bag (see figure 1 - “forming films, bags, boxes, spray or paint”) for packaging fruits and vegetables after harvesting (see paragraph 34, 41) and therefore teaches an application step of surrounding or enclosing the plant or the food with the functional film according to claim 1.  
Regarding the step of “adsorbing ethylene, which is generated from the plant or the food” it is noted that since the combination discloses the functional film as a bag within which the respiring produce has been placed and where the bag is used to adsorb ethylene, it is seen that the combination also adsorbs ethylene gas released from the food.   
Regarding claim 6, since Tseng discloses a mesh plastic bag (paragraph 43), it is seen that the ethylene generated from the plant or food would also have been discharged outside of the film.  It is further noted that the films as taught by the combination would also appear to have breathability which would have allowed ethylene to also discharge to the outside of the film.
Regarding claim 7, by teaching a bag, Tseng discloses forming a container from said film and surrounding or enclosing the plant or the food, because Tseng teaches forming a bag into which the respiring fruits and vegetables are placed. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, which relies on Tseng (US 20150181902) as the primary reference, and in further view of Tsuji (US 4939030) and Hamilton (US 20040137202).
Regarding claim 5, it is noted that as Tseng teaches the use of potassium permanganate and as moisture is retained on a surface of the film (see figure 7a), the moisture generated by the ethylene adsorption and decomposition would also have resulted in moisture being maintained on a surface of the film.  Regarding maintaining carbon dioxide, it is noted that Tseng is directed to maintaining the freshness of respiring fruits and vegetables (see paragraph 5, 6).  
While not specific as to the carbon dioxide being on a surface of the film, it is noted that Hamilton teaches films that can be microporous so as to allow diffusion of carbon dioxide so as to maintain a particular atmosphere within the package (see paragraph 43, 58, 67) such that to modify Tseng so as to maintain some amount of carbon dioxide on a surface of the film would have been obvious to one having ordinary skill in the art, for the known purpose of ensuring the preservation of the respiring fruits and vegetables.  Further regarding maintaining moisture, Tsuji teaches packaging films that can control carbon dioxide and moisture on a surface of the film for maintaining the freshness of the respiring fruits and vegetables (see column 3, lines 8-15, 27-30).  To thus modify Tseng and to maintain the carbon dioxide and the water on a surface of the film would thus have been obvious to one having ordinary skill in the art, for the known purpose of controlling the atmosphere within the package for maintaining freshness, as well as for preventing moisture generated from the ethylene adsorption from wetting the fruits and vegetables. 

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1-5 above, which relies on Tseng (US 20150181902) as the primary reference, and in further view of “Cornell Cooperative Extension” Kegler (US 20060233922) and Yang (CN 1443460).
Regarding claims 8-12, Tseng teaches that it has been known in the art to store fruits and vegetables in a refrigerator (see paragraph 5), where it would have been obvious to one having ordinary skill in the art that refrigerators are dark when closed.  It is also noted that Tseng teaches that the packaging film can have light shielding properties (see paragraph 71).
If it could have been construed that the above teachings of Tseng did not suggest that, “said surrounding or enclosing is performed in a dark place,” then it is noted that “Cornell Cooperative Extension” teaches fruits and vegetables must be kept in a dark, aerated environment (see page 1, right column, paragraph under the bullets; page 3, “Outdoor Storage”), which would thus read on surrounding or enclosing being performed in a dark place.  Kegler further teaches a step of packaging of fruits and vegetables (paragraph 33) in a darkened material to reduce or eliminate light intrusion thereby reducing respiration and other processes and improving shelf-life (paragraph 34).  This is seen to suggest packaging under dark conditions for the similar purpose of reducing respiration and other processes of the fruits or vegetables to improve shelf-life.  Additionally, Yang teaches storing melons in a dark place and packaging (see the abstract) thus suggesting packaging in a dark place.  To thus modify Tseng and to surround or enclose in a dark place would thus have been obvious to one having ordinary skill in the art, for the known purpose of preventing exposure to light and to reduce biological processes of the fruits and vegetables for the purpose of extending shelf-life.
Further regarding claim 8, it is noted that the adsorption step has been taught by the combination for the reasons already discussed above with respect to claim 4.

Claim(s) 1, 2, 4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aronowitz (US 20160272404) in view of Pedro (ES 2233200) and in further view of Tseng (US 20150181902), Hoshino (JP H02078433) and Li (CN 1467245).
Regarding claim 1, Aronowitz discloses a plastic film capable of adsorbing ethylene (see paragraph 18 - “potassium permanganate”; paragraph 22 - “comprised of plastic”; paragraph 24, “Aerated bag).  Aronowitz further discloses that the film and bag are comprised of matter that adsorbs ethylene (paragraph 24-25) and where the adsorbent can be potassium permanganate (paragraph 18); and thus discloses that the plastic film contains a substance having catalytic function capable of decomposing ethylene into carbon dioxide and water.  Pedro further evidences that potassium permanganate decomposes ethylene into carbon dioxide and water - see paragraph 9 of the machine translation.  Pedro further evidences that varying the amount of an ethylene adsorbent (paragraph 14) such as potassium permanganate (paragraph 23) commensurate with the particulars of the size of the container and the type of food contained therein.  
Regarding the new limitation of the plastic film form by mixing a zinc oxide having a catalytic function capable of decomposing the ethylene into carbon dioxide and water and discharging the ethylene from inside to outside, it is noted that Aronowitz’s functional film has been taught to be made from matter that absorbs or adsorbs 
However, Tseng teaches potassium permanganate (paragraph 36) has been taught to be mixed into polymeric materials used to form bags (which can be mesh bags - paragraph 43), such as polystyrene or polyethylene terephthalate (see paragraph 42).  These are also plastic materials recited in the claim.   To thus modify Aronowitz and to blend the ethylene adsorbing materials with known plastic materials used for producing similar types of bags would have been obvious to one having ordinary skill in the art based on conventional expedients for bag compositions used for the same purpose of adsorbing ethylene gas.  
While the Aronowizt/Tseng combination does not specifically teach zinc oxide at at least 1ppb, Aronowitz does not limit the ethylene adsorbents that can be used (paragraph 18, “but not limited to zeolite, potassium permanganate, or similar substance”).   Tseng teaches that the ethylene reducing material may be bromide solution, potassium permanagate, potassium bromide or mixture thereof.  Thus, Tseng is not seen to be limiting in only using the above mentioned ethylene reducing materials.  
Nonetheless, Hoshino teaches the use of activated carbon together with a metal oxide such as zinc oxide (see page 2, lines 39-42, 56 of the machine translation) for absorption of ethylene gas (page 2, line 42 of the machine translation) which can be formed into films and plastic containers (page 2, line 49), such as bags (page 4, line 139) and can also be a part of woven and non-woven composites of plastic sheets (see page 3, lines 106-115).  Hoshino teaches that the zinc oxide can be present at 50-99 
Aronowitz already teaches the inclusion of multiple materials in the bag structure including antibacterial, mold inhibitors, and gas adsorbents or absorbents (see paragraph 18).  Tseng already teaches the inclusion of activated carbon (paragraph 33).  Hoshino teaches that activated carbon together with zinc oxide can also advantageously provide ethylene absorption to plastic films used for packaging foods.  Li teaches that zinc oxide can be used together with potassium permanganate, also for plastic films used for packaging foods such as fruits and vegetables.  
To thus modify the combination and to include activated carbon / zinc oxide combination or zinc oxide at quantities greater than 1ppb, with the potassium permanganate, as taught by Hoshino and Li would thus have been obvious to one having ordinary skill in the art, for the purpose of using additional known ethylene absorption material known to be blended into similar plastic materials.
Regarding claim 2, Aronowitz teaches that the film can be formed into a bag (see the abstract, paragraph 17, paragraph 24).
Regarding claim 4, Aronowitz and the combination as applied to claim 1, teaches a method of retaining freshness of a plant or food by using a bag made from the film for enclosing fruits and vegetables, thus teaching surrounding or enclosing the plant or the food with the functional film.  By teaching the use of potassium permanganate and zinc oxide as part of the bag material, and by teaching packaging of respiring fruits and vegetables, the combination also teaches a step of adsorbing ethylene generated by the food.
Regarding claim 6, Aronowitz teaches a bag that allows for circulation of air (see paragraph 31) and therefore the combination as applied to claim 1 and 4 above, is thus seen to teach discharging ethylene generated from the food to outside the film.
Regarding claim 7, Aronowitz teaches surrounding the food with the functional film.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 which relies on Aronowitz (US 20160272404) as the primary reference, and in further view of Fu et al. (CN 204916516), Floyd (US 5505950), Nakamura (US 4337276) and Tsuji (US 4939030).
Regarding claim 5, Aronowitz teaches the use of a porous bag that uses potassium permanganate for adsorbing ethylene. Thus, it would have been obvious to one having ordinary skill in the art, that some degree of moisture and carbon dioxide would have been maintained on a surface of the film since the decomposition would occur at the surface of the film.  Aronowitz also teaches that the film can comprise multiple adsorbents (paragraph 18) and further teaches maintaining a particular modified atmosphere (paragraph 21) such that it would have been obvious to one having ordinary skill in the art to maintain a particular carbon dioxide concentration on a surface of the film.  The claim is not limiting as to what it means to maintain water and carbon dioxide on the surface of the film, and also does not limit the period of time for maintaining.   
In any case, it is noted that Fu teaches bags that can have a desired transmission to carbon dioxide and oxygen for controlling the modified atmosphere (see paragraphs 16, 43 of the machine translation) and that the bags can further include ethylene adsorbents (see paragraphs 22, 30 of the machine translation).  Fu also teaches maintaining the water vapor present so as to inhibit bacterial growth (see paragraph 17 of the machine translation).  This would therefore suggest maintaining carbon dioxide and water on a surface of the film.  Floyd further evidences that carbon dioxide has been advantageous within a modified atmosphere for controlling bacterial diseases (see column 3, lines 31-42; column 4, lines 31-39).  Nakamura further evidences using the carbon dioxide gas generated within an internal package reaction 
Therefore, to modify the bag of Aronowitz so as maintain the moisture and carbon dioxide on a surface of the film would have been obvious to one having ordinary skill in the art, for the known purpose of maintaining the freshness of the contents commensurate with a desired carbon dioxide atmosphere.  It is further noted that the claim does not clarify what surface of the functional film is being referred to and reads on moisture and carbon dioxide present on an external surface of the film. 

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claims 1-5 above, which relies on Aronowitz (US 20160272404) as the primary reference, and in further view of “Cornell Cooperative Extension” Kegler (US 20060233922) and Yang (CN 1443460).
Regarding claims 8-12, Aronowitz teaches that it has been known in the art to store fruits and vegetables in a refrigerator (see paragraph 34), where it would have been obvious to one having ordinary skill in the art that refrigerators are dark when closed.  It is also noted that Tseng teaches that the packaging film can have light shielding properties (see paragraph 71).
If it could have been construed that the above teachings of Aronowitz and Tseng did not suggest that, “said surrounding or enclosing is performed in a dark place,” then it 
Further regarding claim 8, it is noted that the adsorption step has been taught by the combination for the reasons already discussed above with respect to claim 4.


Response to Arguments
Applicant’s remarks on page 8 of the response, directed to the rejections that rely on Tseng and Aronwitz as the primary references have been considered but are moot in view of the new grounds of rejection addressing the new limitations to claim 1, which recites the use of zinc oxide contained at at least 1 ppb in a plastic material.

On page 9-10 of the response Applicant urges that the present invention exhibits unexpected and advantageous effects because there is a tunnel-like structure present on the film that allows for ethylene to easily permeate from one surface to the other surface of the functional film.  
These urgings are not seen to be sufficient to overcome the rejection.  It is noted that the photographs on page 9 of the response appear to be directed to a functional polyethylene film, while the claim is seen to be much broader than a polyethylene film, while only requiring zinc oxide to be contained in a plastic material.  Additionally, the photographs on page 9 do not provide any specificity as to the particular amounts of zinc oxide that have been used.  Any showing of unexpected results must be commensurate in scope with claims and amendments to the claims should not introduce new matter.  Additionally, the claims are directed to the article and a method of using the article and not to the method of making the article.  In this regard, the claims do not provide sufficient specificity as to what differentiates the claimed article from that suggested by the prior art - which is seen to read on the claimed structure.   

The remainder of Applicant’s urgings on pages 11-13 with respect to the rejections that rely on Hamilton are moot as those rejections have been withdrawn in view of the amendment to the claims.


Applicant’s remarks on pages 13-14 of the response with respect to the rejection of claim 5 which relies on Tseng as the primary reference is seen to be moot in view of the new grounds of rejection addressing the new limitations to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.